

115 HRES 978 IH: Honoring the life of Trayvon Martin, urging the repeal of Stand Your Ground laws, and calling on the United States Government to address the crisis of racial profiling.
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 978IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Ms. Wilson of Florida submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONHonoring the life of Trayvon Martin, urging the repeal of Stand Your Ground laws, and calling on
			 the United States Government to address the crisis of racial profiling.
	
 Whereas Trayvon Martin would have celebrated his 23rd birthday on February 5, 2018; Whereas, on February 26, 2012, Trayvon Martin, an African-American youth, was horrifically shot and killed while walking from his local 7-Eleven in Sanford, Florida, because he was viewed as suspicious by George Zimmerman;
 Whereas Zimmerman, a self-appointed, untrained neighborhood watch volunteer, admitted to police that he shot Martin in the chest;
 Whereas Trayvon Martin was racially profiled, stalked, chased, made to fight for his life, and ultimately murdered;
 Whereas Zimmerman raised a self-defense claim and Martin, as the deceased victim, was unable to rebut such claim; Whereas Trayvon Martin’s brutal death and the inconceivable fact that his killer remains free should not be ignored;
 Whereas over 2 million signatures have been collected on an online petition demanding justice for Martin’s family;
 Whereas Zimmerman’s unfounded assumptions and racial bias led to the use of deadly force; Whereas Trayvon Martin was a victim of the prejudice and societal isolation of Black boys and men;
 Whereas this case sets a horrific precedent of vigilante justice and compromises the integrity of the legal system;
 Whereas Florida’s Stand Your Ground law has been criticized by both the legal and law enforcement communities;
 Whereas John F. Timoney, the former Miami police chief, Philadelphia police commissioner, and deputy police commissioner in New York, has declared Stand Your Ground laws to be a recipe for disaster, which give citizens unfettered power and discretion with no accountability;
 Whereas over 20 States have passed and implemented Stand Your Ground laws; Whereas Stand Your Ground laws dramatically and recklessly expand the right of citizens to use deadly force, and have been the subject of national scrutiny in the wake of Trayvon Martin’s death; and
 Whereas Stand Your Ground laws were drafted by organizations, corporations, and individuals that ignored advice from experts explaining that such laws would compromise public safety, disproportionately impact communities of color, and would result in offenders circumventing prosecution: Now, therefore, be it
	
 That the House of Representatives— (1)condemns unfounded reliance on Stand Your Ground laws to protect actions that extend far beyond historical use of self-defense;
 (2)urges any State legislature to reject or repeal Stand Your Ground legislation; (3)commits to developing incentives for States to find alternatives to Stand Your Ground legislation such as grants for community policing;
 (4)encourages States to create penalties for individuals found to have caused substantive harm through racial profiling; and
 (5)urges the United States Commission on Civil Rights to seek to elevate the social status of Black men and boys by undertaking studies to understand and correct the underlying causes of higher rates of school expulsions and suspensions, homicides, incarceration, poverty, violence, drug abuse, as well as income, health, and educational disparities among Black males.
			